ON PETITION FOR REHEARING
                      PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4359
OVERTON WAYNE PAULEY,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-99-48)

                      Argued: January 25, 2002

                      Decided: April 22, 2002

         Opinion on Rehearing Filed: September 18, 2002

      Before WIDENER and GREGORY, Circuit Judges, and
       Cynthia Holcomb HALL, Senior Circuit Judge of the
       United States Court of Appeals for the Ninth Circuit,
                      sitting by designation.



Prior panel opinion modified and district court judgment affirmed by
published per curiam opinion.


                            COUNSEL

ARGUED: David Robert Bungard, ROBINSON & MCELWEE,
L.L.P., Charleston, West Virginia, for Appellant. John Castle Parr,
2                      UNITED STATES v. PAULEY
Assistant United States Attorney, Huntington, West Virginia, for
Appellee. ON BRIEF: Rebecca A. Betts, United States Attorney,
Stephanie Taylor, Student Intern, Huntington, West Virginia, for
Appellee.


                              OPINION

PER CURIAM:

   Overton Wayne Pauley was indicted for and convicted of a drug
offense. He appealed his conviction and we vacated and remanded in
part and affirmed in part, by published opinion. United States v. Pau-
ley, 289 F.3d 254 (4th Cir. 2002). We now grant appellee’s petition
for rehearing and, after having had the benefit of briefing and dispens-
ing with oral argument, modify our prior opinion, in light of the
United States Supreme Court decision in United States v. Cotton, 122
S. Ct. 1781 (2002), so as to affirm the sentence that we previously
vacated.

   Under the standard of "plain error" appellate review set forth by the
Supreme Court in Cotton, we are required to affirm the district court’s
original sentence where, as here, there is "overwhelming" and "essen-
tially uncontroverted," Cotton, 122 S. Ct. at 1786, evidence of the
defendant’s participation in a drug crime involving at least as great a
drug quantity as is required to support the relevant § 841(b)(1) sen-
tence maximum. The district court sentenced Pauley to 40 years
imprisonment, the statutory maximum authorized by § 841(b)(1)(B).
Section 841(b)(1)(B) is triggered by either 5 grams or more of
methamphetamine or 50 grams or more of a mixture containing a
detectable amount of methamphetamine. Because there was over-
whelming and unconverted evidence that Pauley participated in a
drug crime involving at least 56 grams of methamphetamine, and
Pauley’s sentence did not exceed the maximum allowable under
§ 841(b)(1)(B), we affirm his original sentence.

    We leave our prior panel opinion intact in all other respects.

                                                       It is so ordered.